Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
3.	This is a response to Amendment/Req. Reconsideration-After Non-Final filed by Applicant on 02/26/2021.
4.	Claims 1-20 are still pending.
Response to Arguments
5.	Claim Rejections Under 35 U.S.C. 103:
Applicant's arguments filed 02/26/2021 regarding claim 1 have been fully considered but they are not persuasive.
On pages 5-7 of Applicant’s Remarks, filed on 02/26/2021, Applicant argues that the neither the Powell nor the Chuang references teaches “an in situ probe device coupled to the hold circuit that measures one or more operating voltage values at the holding stage based on the sampled signal”. Examiner respectfully disagree for the following reasons.
On Fig. 3, paragraphs [0036, 0037, 0043-0062] of US 2019/0096501, Chuang does teach an in situ probe device ([0059]; voltage detector) coupled to the hold circuit (Fig. 3; [0036, 0037, 0043-0062]; hold circuit) that measures one or more operating voltage values ([0059]; voltage detector) at the holding stage based on the sampled signal ([0059]; voltage detector).

For these reasons, the combination of the Powell and Cuang references do disclose the limitations of claim 1; including “an in situ probe device coupled to the hold circuit that measures one or more operating voltage values at the holding stage based on the sampled signal”; thus the rejection still stands.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-20  are rejected under 35 U.S.C. 103 as being unpatentable over Powell et al. US 2016/0104543 (Previously Cited; Hereinafter Powell) in view of Chuang et al. US 2019/0096501 (Previously Cited; Hereinafter Chuang).
Regarding claim 1, Powell teaches a device (Figs. 1-6), comprising: 
a hold circuit (Figs. 1-6; hold circuit; 100, 200, 300, 400, 500, 600) that generates a sampled signal (Figs. 1-6: [0020-0049]; sampled signal) at a holding stage (Figs. 1-6; hold circuit; 100, 200, 300, 400, 500, 600).
Powell does not specifically teach an in situ probe device coupled to the hold circuit that measures one or more operating voltage values at the holding stage based on the sampled signal. 
However, Chuang does teach in situ probe device ([0059]; voltage detector) coupled to the hold circuit (Fig. 3; [0036, 0037, 0043-0062]; hold circuit) that measures one or more operating voltage values ([0059]; voltage detector) at the holding stage based on the sampled signal ([0059]; voltage detector). 
It would have been obvious before the effective filing date of the claimed invention to modify the multi-stage sample and hold circuit of Powell by implementing the teachings of Chuang regarding in situ probe device coupled to the hold circuit that measures one or more operating voltage values at the holding stage based on the sampled signal; in order to reduce “distortion by inhibiting coupling of the input signal to the sampling node via drain-source capacitance through the sampling transistors” (See Chuang; Abstract).
(Figs. 1-6: [0020-0049]; sampled signal) comprises a sampled signal of an actual data path (Figs. 1-6: [0020-0049]; sampled signal), and wherein the in situ probe device measures at least one of a common mode value, a differential value, or a gain value of the sampled signal of the actual data path (Figs. 1-6: [0020-0049]; sampled signal), thereby facilitating a defined operating point of the hold circuit (Figs. 1-6; hold circuit; 100, 200, 300, 400, 500, 600), while maintaining low power consumption and area of the device (Figs. 1-6: [0020-0049]; sampled signal). 
Regarding claim 3, the combination of Powell and Chuang teaches the device of claim 1, wherein Chuang further teaches wherein the in situ probe device measures at least one of a constant gain value or a common mode value of the sampled signal based on a constant differential input applied to the in situ probe device to enable a gain calibration ([0059]; voltage detector). 
Regarding claim 4, the combination of Powell and Chuang teaches the device of claim 1, wherein Chuang further teaches wherein the in situ probe device comprises one or more resistors, one or more capacitors, and one or more switches coupled to the hold circuit at the holding stage ([0059]; voltage detector). 
Regarding claim 5, the combination of Powell and Chuang teaches the device of claim 1, wherein Chuang further teaches wherein the in situ probe device ([0059]; voltage detector) comprises electronic devices coupled to the hold circuit (Fig. 3; [0036, 0037, 0043-0062]; hold circuit) at the holding stage to facilitate at least one of kickback prevention or memory effects prevention ([0059]; voltage detector), and wherein the electronic devices are selected from a ([0059]; voltage detector). 
Regarding claim 6, the combination of Powell and Chuang teaches the device of claim 1, wherein Powell further teaches wherein the hold circuit comprises a track and hold circuit (Figs. 1-6; hold circuit; 100, 200, 300, 400, 500, 600). 
Regarding claim 7, the combination of Powell and Chuang teaches the device of claim 1, wherein Chuang further teaches wherein at least one of the hold circuit or the in situ probe device is implemented in a complementary metal oxide semiconductor device (Fig. 3; [0036, 0037, 0043-0062]; hold circuit; voltage detector). 
Regarding claim 8, Powell teaches a method (Figs. 1-6), comprising: 
a hold circuit (Figs. 1-6; hold circuit; 100, 200, 300, 400, 500, 600).
Powell does not specifically teach coupling an in situ probe device to a hold circuit; and measuring one or more operating voltage values of a sampled signal generated at a holding stage based on the sampled signal. 
However, Chuang does teach coupling an in situ probe device ([0059]; voltage detector) to a hold circuit (Fig. 3; [0036, 0037, 0043-0062]; hold circuit); and measuring one or more operating voltage values of a sampled signal generated at a holding stage based on the sampled signal ([0059]; voltage detector). 

Regarding claim 9, the combination of Powell and Chuang teaches the method of claim 8, wherein Powell further teaches wherein the measuring comprises, measuring at least one of a common mode value, a differential value, or a gain value of the sampled signal (Figs. 1-6: [0020-0049]; hold circuit, sampled signal). 
Regarding claim 10, the combination of Powell and Chuang further teaches teaches the method of claim 8, further comprising: applying a constant differential input to the in situ probe device (Chuang; [0059]; voltage detector); and measuring at least one of a constant gain value or a common mode value of the sampled signal (Powell; Figs. 1-6: [0020-0049]; hold circuit, sampled signal). 
Regarding claim 11, the combination of Powell and Chuang teaches the method of claim 8, Chuang further teaches wherein the measuring comprises, measuring changes in a common mode value of the sampled signal based on a low-pass averaging filter (Fig. 3; [0036, 0037, 0043-0062]; voltage detector, hold circuit). 
Regarding claim 12, the combination of Powell and Chuang teaches the method of claim 8, wherein Chiang further teaches wherein the coupling comprises, coupling one or more ([0059]; voltage detector). 
Regarding claim 13, the combination of Powell and Chuang teaches the method of claim 8, wherein Chiang further teaches wherein the coupling comprises, coupling the in situ probe device to a track and hold circuit (Fig. 3; [0036, 0037, 0043-0062]; voltage detector, hold circuit). 
Regarding claim 14, Powell teaches a device (Figs. 1-6), comprising: 
a wireline device comprising a discrete time circuit (Figs. 1-6; hold circuit; 100, 200, 300, 400, 500, 600)  that generates a sampled signal (Figs. 1-6: [0020-0049]; sampled signal)  at a holding stage (Figs. 1-6; hold circuit; 100, 200, 300, 400, 500, 600).
Powell does not specifically teach one or more in situ probe devices coupled to the discrete time circuit that measure one or more operating voltage values at the holding stage based on the sampled signal. 
However, Chuang does teach one or more in situ probe devices ([0059]; voltage detector) coupled to the discrete time circuit (Fig. 3; [0036, 0037, 0043-0062]; hold circuit) that measure one or more operating voltage values at the holding stage based on the sampled signal ([0059]; voltage detector). 
It would have been obvious before the effective filing date of the claimed invention to modify the multi-stage sample and hold circuit of Powell by implementing the teachings of Chuang regarding one or more in situ probe devices coupled to the discrete time circuit that 
Regarding claim 15, the combination of Powell and Chuang teaches the device of claim 14, wherein Chuang further teaches wherein the one or more in situ probe devices ([0059]; voltage detector) measure at least one of a common mode value, a differential value, or a gain value of the sampled signal, thereby facilitating maintenance of an optimal operating point while providing a reduction of power consumption associated with this maintenance process ([0059]; voltage detector). 
Regarding claim 16, the combination of Powell and Chuang teaches the device of claim 14, wherein Chuang further teaches wherein the one or more in situ probe devices ([0059]; voltage detector) measure at least one of a constant gain value or a common mode value of the sampled signal in one or more points of the device based on a constant differential input applied to an input of the device ([0059]; voltage detector). 
Regarding claim 17, the combination of Powell and Chuang teaches the device of claim 14, wherein Chuang further teaches wherein the one or more in situ probe devices measure changes in a common mode value of the sampled signal or sampled signals based on a low-pass averaging filter ([0059]; voltage detector). 
Regarding claim 18, the combination of Powell and Chuang teaches the device of claim 14, wherein Powell further teaches wherein the wireline device is selected from a group (Figs. 1-6; hold circuit; 100, 200, 300, 400, 500, 600). 
Regarding claim 19, the combination of Powell and Chuang teaches the device of claim 14, wherein Powell further teaches wherein the discrete time circuit comprises a discrete time analog circuit that manipulates one or more signal attributes of a signal received by the wireline device (Figs. 1-6; hold circuit; 100, 200, 300, 400, 500, 600). 
Regarding claim 20, the combination of Powell and Chuang teaches the device of claim 14, wherein Chuang further teaches comprising two or more in situ probe devices where two or more of the probe devices are coupled to a capacitor, thereby facilitating at least one of a reduced footprint associated with the device or improved capacity of the device to obtain an average of multiple signals of interest coming from the one or more in situ probe devices in a single measurement (Fig. 3; [0036, 0037, 0043-0062]; hold circuit; voltage detector). 
Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sarraj US 2002/0000924 - Sample and hold circuit for data converters such as analogue to digital converters or digital to analogue converters has operational amplifier with positive and negative input and output.
Ballentin et al. US 2004/0027174 - Sample and hold peak detector circuit for detecting peak levels of signals, has comparator circuit, a sample and hold circuit, a compensation circuit, and an unload circuit.
Koen US 2006/0220734 - DC-coupled amplifier circuit for use in high-gain applications, has offset correction circuit that generates correction voltage signal for correcting input voltage offset occurring at input terminals of amplifiers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459.  The examiner can normally be reached on Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAUL J RIOS RUSSO/Examiner, Art Unit 2867